Exhibit 10.1
Summary of Management Incentive Compensation Program for Eric M. Merrill
On March 25, 2011, the Compensation Committee of our Board of Directors approved
the Management Incentive Compensation Program for corporate and region officers
(the “MICP”), including Eric M. Merrill, our Senior Vice President — People,
Safety and Development. Mr. Merrill is one of our Named Executive Officers or
“NEOs” described in our Proxy Statement related to our 2011 Annual Meeting of
Stockholders, which we filed with the Securities and Exchange Commission on
April 7, 2011. The MICP provides Mr. Merrill with an opportunity to earn a
performance bonus based on our achievement of specified levels of financial
performance. The principal purposes of the program are to provide an incentive
for our corporate officers, including Mr. Merrill, and region officers to
achieve superior business results and to tie the goals and interests of such
employees to those of Waste Connections, Inc. (the “Company”) and its
stockholders.
Under the terms of the MICP, Mr. Merrill’s target bonus level is 45% of his
annual base salary. Mr. Merrill’s actual bonus paid will be based upon the
Company’s financial performance at the end of the fiscal year. A minimum bonus
may be earned at the threshold MICP targets and no payment will be awarded if
the threshold goals are not achieved. Amounts in excess of target may be earned
if actual performance exceeds target performance. Mr. Merrill’s MICP bonus is
based on four components:

  •  
Operating income net of any gains or losses on disposal of assets before
depreciation and amortization (“EBITDA”);

  •  
Operating income net of any gains or losses on disposal of assets (“EBIT”);

  •  
EBIT as a percentage of revenue (“EBIT Margin”); and

  •  
Net cash provided by operating activities as a percentage of revenue (“CFFO
Margin”).

Payment under the MICP is contingent on Mr. Merrill’s continued employment at
the time of payout. In addition, the payment of a bonus to Mr. Merrill under the
MICP is within the absolute discretion of the Compensation Committee, and the
Committee may determine to reduce or not pay any bonus under the MICP
notwithstanding the attainment of any specific objectives.

 

